Citation Nr: 0315276	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  94-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This case originally came to the Board of Veterans' Appeals 
(Board) from an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which, in pertinent part, denied entitlement to service 
connection for a back disorder.  In June 1996 and October 
1997 actions, the Board remanded the case to the RO for 
further evidentiary development.  In its decision of February 
2000, the Board denied the veteran's claim of entitlement to 
service connection for a back disorder.  An appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
followed, and the parties to the appeal thereafter jointly 
moved the Court to vacate and remand the Board's February 
2000, to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  That motion was granted by an April 2001 order 
of the Court.  

Upon return of the case to the Board, a remand was entered in 
January 2002, based on additional evidentiary and procedural 
development deemed necessary in light of the Court's order 
and the parties' joint motion.  The case was then returned to 
the Board for further review.  In December 2002, the Board, 
by means of a memorandum to its case development unit sought 
to have additional actions taken regarding this matter 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The case has 
since been assigned to the undersigned for review.

Medical evidence offered by a private physician, F.A. Graf, 
M.D, in June 2001 and January 2003 reasonably raises separate 
issues regarding the veteran's entitlement to service 
connection for sensory pattern changes of the abdomen and 
scrotum, and sexual dysfunction, as well as a claim of 
entitlement to an increased rating for appendectomy 
residuals.  Such matters are at this juncture beyond the 
Board's jurisdiction.  Hence, they are referred to the RO for 
initial processing and adjudication.



REMAND

As indicated above, in December 2002, the Board ordered 
further development in this case without remanding the matter 
to the RO.  That development was sought pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  While none of the requested actions sought by the 
Board appears to have been undertaken, it is evident that the 
veteran's attorney has submitted directly to the Board 
additional medical evidence in support of the veteran's 
claim, but without a waiver of initial consideration by the 
RO.  Hence, this case must be remanded for further 
development, as set forth below, as well as for review of 
that evidence submitted directly to the Board.  

In order to complete necessary development, this matter is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran 
through his attorney and ascertain 
whether the veteran wishes to appear at 
another hearing either before RO 
personnel or the Board, particularly in 
light of the fact that the Veterans Law 
Judge who presided over the veteran's 
video conference hearing of November 1999 
is no longer employed by the Board.  If 
an additional hearing is desired, the RO 
should schedule such a proceeding, as 
appropriate.

2.  The RO must obtain any and all 
records not already on file relating to 
medical treatment received by the veteran 
for his claimed back disorder at the VA 
Medical Center in Togus, Maine, since 
September 2002.  Such records, once 
obtained, must then be added to the 
claims folder.

3.  Thereafter, the RO should return the 
entirety of the veteran's claims folder, 
including the report of a VA spine 
examination performed on August 27, 2002, 
by Howard Stewart of the VA Medical 
Center in Togus, Maine, to such examiner 
for preparation of an addendum to his 
original report.  In the event that 
Howard Stewart wishes to examine the 
veteran further, or in the event that he 
is unavailable, an additional 
examination, as appropriate, should be 
conducted.  In any event, a professional 
opinion, with full supporting rationale, 
is requested as to the following:

a.  Is it at least as likely as 
not that the veteran has 
chronic arachnoiditis of the 
spine, inflammation within the 
cauda equina, or Forestier's 
disease as a residual of three 
failed, inservice attempts at 
spinal anesthesia?  In 
discussing his response, Dr. 
Stewart or his designee must 
specifically reference the 
reports of F.A. Graf, M.D., of 
June 2001 and January 2003 and 
why he agrees or disagrees with 
the findings and conclusions 
set forth therein.  

b.  Is it at least as likely as 
not that the veteran sustained 
an injury to the back or spine 
at the time spinal anesthesia 
was administered in service?  
If so, what objective 
manifestations of same, if any, 
are identified in the veteran's 
service medical records?

c.  Is it at least as likely as 
not that any currently 
diagnosed back disorder of the 
veteran had its onset during 
his period of active duty from 
July 1955 to July 1959, or is 
otherwise related to such 
service or any event thereof? 

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
required.

4.  The RO should thereafter readjudicate 
the issue of entitlement to service 
connection for a back disorder, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
The law requires full 
compliance with all orders in this remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




